


Exhibit 10.12

 

Southcross Energy Partners GP, LLC

Non-Employee Director Compensation Arrangement

 

Directors of Southcross Energy Partners GP, LLC who are not officers, employees
or paid consultants are entitled to be paid the following (pro-rated for time
served):

 

1.                                      An annual retainer of $50,000, to be
paid quarterly in arrears;

 

2.                                      An annual retainer of $10,000 for the
Chairperson of the Audit Committee, to be paid quarterly in arrears;

 

3.                                      An annual retainer of $5,000 for the
Chairperson of the Compensation Committee of the Board, to be paid quarterly in
arrears;

 

4.                                      An annual retainer of $2,500 for the
Chairperson of the Conflicts Committee of the Board, to be paid quarterly in
arrears;

 

5.                                      $1,500 for each Board meeting attended
(whether in person or telephonically);

 

6.                                      $1,200 for each Committee (Audit,
Compensation or Conflicts) meeting attended (whether attended in person or
telephonically);

 

7.                                      A per diem amount for assistance with
special projects, in an amount commensurate with the amount payable for
attendance at Board or Committee meetings; and

 

8.                                      An annual equity grant of common units
of Southcross Energy Partners, L.P. (the “Partnership”) pursuant to the
Partnership’s 2012 Long-Term Incentive Plan equivalent to $75,000 divided by the
average of the closing daily sales price of the Partnership’s common units for
the ten trading days immediately prior to April 1 of each year.

 

--------------------------------------------------------------------------------
